Exhibit 10.6

[Date]

[Name]

Dear [Name],

As you know, on December 9, 2013 US Airways Group, Inc. (“US Airways”), AMR
Corporation and AMR Merger Sub, Inc. (together, “American”) combined to form
American Airlines Group Inc. (the “Company”). The closing of this combination
(the “Combination”) constitutes a change in control under your Executive Change
in Control and Severance Benefits Agreement, dated as of [                    ]
(the “Change in Control Agreement”) and, together with changes in your position
with the Company, may provide you “Good Reason” to resign your employment and
become entitled to severance payments and benefits under your Change in Control
Agreement.

By signing this letter agreement, you hereby waive any right you may have to
resign your employment with US Airways for “Good Reason” in connection with the
changes made to your employment relationship with US Airways and the Company in
connection with the closing of the Combination, including due to the relocation
of your principal place of employment to North Texas, or any change in your
position, duties or responsibilities or your reporting relationship. You
acknowledge and agree that, as consideration for the foregoing, the Compensation
Committee of the Company’s Board of Directors has granted you a restricted stock
unit award (the “RSU Award”) covering [                ] shares of the Company’s
common stock that will vest based upon your continued employment to the Company
and the achievement of certain performance goals. For the avoidance of doubt,
you are only waiving “Good Reason” for changes made to your employment
relationship in connection with the closing of the Combination and are not
waiving “Good Reason” for any events that may occur in the future, though in no
event will the RSU Award be subject to accelerated vesting under your Change in
Control Agreement. Except for the waiver provided in this letter, your Change in
Control Agreement remains in full force and effect.

Please acknowledge your acceptance of this letter agreement, and the waiver
provided herein, by signing below. You understand that the waiver shall be
effective immediately upon your signature to this letter agreement. You also
understand that this letter agreement may not be amended or modified except in a
writing signed by you and a duly authorized representative of the Company.

Regards,

American Airlines Group Inc.

 

By:     Name:   Title:  

ACKNOWLEDGED, ACCEPTED AND AGREED TO this 9th of December 2013.

 

 

 

[Name]